Citation Nr: 1129848	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  03-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disabilities of muscle weakness and atrophy, loss of balance, memory loss and headaches, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in prescribing incorrect medications(s).

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a third degree burn on the dorsum of the right foot, status post skin graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to March 1955.

This matter came to the Board on appeal from VA rating decisions dated in February 2003 and October 2004.  In the February 2003 rating decision, in pertinent part, the VA Regional Office (RO) in Waco, Texas, granted an increased rating, from a noncompensable rating to a 10 percent rating, for service-connected residuals of a third degree burn on the dorsum of the right foot, status post skin graft.  In addition, in the October 2004 rating decision, the RO in Los Angeles, California, denied the Veteran's claim for VA compensation benefits under 38 U.S.C.A. § 1151 for additional disabilities due to negligent lack of proper care by VA.  The Veteran's disagreement with those decisions led to this appeal.  

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

In February 2011, November 2008, and March 2007, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denials of the claims in April 2011 and December 2010 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in February 2011, in part, for either the RO or AMC to inform the Veteran that a January 2011 statement indicating his dissatisfaction with Disabled American Veterans, DAV, as his representative was not signed, and that if he wished to revoke the power of attorney in favor of DAV, he should so inform the RO/AMC, preferably in a signed, written statement, and to take appropriate action based on his response.  The Veteran's claims were then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's § 1151 and increased rating claims.  Crucially, the evidence of record does not show that the Veteran was contacted regarding whether he wished to revoke DAV as his representative.  Accordingly, the Board finds that another remand is required for compliance with its February 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board adds that the February 2011 Remand instructed the RO/AMC to request that the Veteran identify and authorize the release of records of treatment he received from A.H., M.D. and obtain any records for which the Veteran provided adequate identification and authorization.  Pursuant to the Remand instructions, the AMC contacted the Veteran via a letter dated in March 2011 requesting that he authorize the release of records from Dr. A.H.  The Board observes that the Veteran submitted authorization forms for the release of records from Dr. A.H.; M.O., M.D.; and B.M., M.D. which were received by the Board in May and June 2011.  A review of the record shows that these records have not been associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Inform the Veteran that a January 2011 statement concerning the DAV was not signed, and that if he wishes to revoke the power of attorney in favor of DAV, he should so inform the AMC, preferably in a signed, written statement.  Take appropriate action based on his response.

2.  The AMC should obtain any relevant records from Drs. A.H., M.O., and B.M. that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Upon completion of the above development and any additional development deemed appropriate, the AMC should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a SSOC and given the opportunity to respond thereto.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

